Per Curiam.
Respondent was admitted to practice by this Court in 2002. He maintained an office for the practice of law in New Jersey where he was also admitted in 2002.
By order dated August 10, 2009, the Supreme Court of New Jersey temporarily suspended respondent from the practice of law until further order of that court upon the ground that respondent posed an immediate and substantial threat of serious harm to clients and the public. Respondent had been indicted in *1248the U.S. District Court for the District of New Jersey for conspiracy to travel in aid of a racketeering enterprise (see 18 USC § 371) and travel in aid of racketeering enterprises (see 18 USC § 1952 [a] [3] [two counts]). The indictment includes allegations that respondent actively participated in a plot to kill a witness in a criminal proceeding pending in New Jersey.
We grant petitioner’s unopposed motion for an order imposing discipline (see 22 NYCRR 806.19). We further conclude that respondent should be temporarily suspended from the practice of law in New York, until further order of this Court.
Rose, J.E, Lahtinen, Kavanagh, Malone Jr. and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law, effectively immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).